 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
12
     AMANDA GATES,                                          Case No. 2:19-cv-01710-APG-VCF
13

14                             Plaintiff,                   JOINT MOTION AND ORDER
                                                            EXTENDING DEFENDANT TRANS
15   v.                                                     UNION LLC’S TIME TO FILE AN
                                                            ANSWER OR OTHERWISE RESPOND
16   EQUIFAX INFORMATION SERVICES, LLC,                     TO PLAINTIFF’S COMPLAINT
     NAVIENT, NELNET LOAN SERVICES,
17   GREAT LAKES EDUCATION LOAN                             (FIRST REQUEST)
     SERVICES, TRANS UNION LLC, and U.S.
18   BANKCORP,
19
                                Defendants.
20
                 Plaintiff Amanda Gates (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
21
     by and through their respective counsel, file this Joint Motion Extending Defendant Trans
22
     Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
23
                 On October 1, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union
24
     to answer or otherwise respond to Plaintiff’s Complaint is October 24, 2019. The allegations in
25
     Plaintiff’s Complaint date back to December 2018. Trans Union requires additional time to
26
     locate and assemble the documents relating to Plaintiff’s allegations, any disputes Plaintiff
27
     submitted to Trans Union, and Trans Union’s investigation of any such disputes. Further, Trans
28
     Union’s counsel will need additional time to review the documents and respond to the allegations
                                                                                                      1
     4016772.1
 1   in Plaintiff’s Complaint. This Joint Motion is made in good faith and not for the purposes of

 2   delay.

 3               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 4   otherwise respond to Plaintiff’s Complaint up to and including November 14, 2019. This is the

 5   first motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 6   Dated this 23rd day of October 2019.
                                                  QUILLING SELANDER LOWNDS
 7                                                WINSLETT & MOSER, P.C.
 8
                                                   /s/ Jennifer Bergh
 9                                                JENNIFER BERGH
                                                  Nevada Bar No. 14480
10                                                6900 N. Dallas Parkway, Suite 800
                                                  Plano, TX 75024
11
                                                  (214) 871-2100
12                                                (214) 871-2111 Fax
                                                  jbergh@qslwm.com
13                                                Counsel for Trans Union LLC
14                                                HAINES & KRIEGER, LLC AND
15                                                KNEPPER & CLARK LLC

16                                                 /s/ Miles N. Clark
                                                  DAVID H. KRIEGER
17                                                Nevada Bar No. 9086
                                                  8985 S. Eastern Ave., Suite 350
18
                                                  Henderson, NV 89123
19                                                (702) 880-5554
                                                  (702) 385-5518 Fax
20                                                dkrieger@hainesandkrieger.com
                                                  and
21                                                MATTHEW I. KNEPPER
                                                  Nevada Bar No. 12796
22
                                                  MILES N. CLARK
23                                                Nevada Bar No. 13848
                                                  5510 S. Fort Apache Road, Suite 30
24                                                Las Vegas, NV 89148
                                                  (702) 825-6060
25                                                (702) 447-8048 Fax
26                                                Matthew.knepper@knepperclark.com
                                                  Miles.clark@knepperclark.com
27                                                plaksin@knepperclark.com
                                                  Counsel for Plaintiff
28

                                                                                                2
     4016772.1
 1                                                  ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4
                 Dated this 24th day of October, 2019.
 5

 6

 7                                            UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                              3
     4016772.1
